Judgment, Supreme Court, New York County (E. Greenfield, J.), entered September 19, 1983, dismissing the complaint on granting defendant’s motion for summary judgment, is unanimously reversed, on the law, on the facts, and in the exercise of discretion, and defendant’s motion for summary judgment is denied, without costs.
In this action on an insurance policy covering, among other things, loss by burglary, defendant insurance company has interposed a defense that the action was brought after the *629expiration of the one-year contractual limitation contained in the policy. Plaintiff contends that defendant is estopped from taking advantage of this defense because defendant’s conduct misled plaintiff into believing that the claim would be paid, or at least settled, and thus induced plaintiff to permit the one-year limitation period to expire without bringing suit.
The conduct thus relied upon appears to be primarily, if not exclusively, negotiations between defendant by its agent or adjuster on the one hand, and plaintiff’s adjuster on the other. Plaintiff has discharged its adjuster, and thus has little, if any, direct knowledge of negotiations or settlement offers, if any, and relies on what plaintiff says its adjuster told it. On the other hand, defendant has not been very forthcoming about the details of any negotiations or settlement offers.
In the circumstances of this case, we think the interest of justice will be better served by giving plaintiff a further opportunity for disclosure proceedings designed to ascertain further facts not within its knowledge, which are not now available to it, to support its claim of estoppel. (CPLR 3212, subd [f].) Concur — Sandler, J. P., Sullivan, Silverman and Milonas, JJ.